Case 3:17-cv-00007-GTS-ML Document 101-26 Filed 05/31/19 Page 1 of 2

RECEIVED
DEC 69 apig

 

VESTAL, NEW YORK 13850

Decernber 9, 2016

Robert and Debra Spero

 

Vestal, NY 13850

RE: Vincent Spero

 

Dear Mr. and Ms, Spero,

in accordance with Education Law § 3214(3) (b), | am suspending the above-named student upon instruction for
five (5) school days, commencing Friday, December 9, 2016, and ending Thursday, December 15, 20146. It Is
alleged that Vincent engaged in conduct that was insubordinate, disruptive, violent, and endangered the
education, safety, morals, health or welfare of himself or others. This may also include bullying, cyberbullying,

discrimination and/or harassment as defined in the Vestal Code of Conduct.

On December 2, 2016, Vincent met with the schoo! administrators and was suspended for 5 days. At that time, he
was told not to discuss the matter. However, several students carne to speak with the administrators on Vincent’s
behalf because Vincent shared with them that he was being suspended for “no reason” and “it was unfatr”.

On December 8, 2016, Vincent’s posts on social media over the past few days substantially disrupted the school

day at Vestal High School.
The School Resource Officer (SRO) received several reports that Vincent had posted a video of a girl ina

bedroom foading and unloading a gun on his snapchat story,
The School Resource Officer (SRO) received several reports that Vincent (Savage Spero3 @vmspero} had

@

posted tweets/ retweets on social media.
“@WBNG12News to be acknowledged because | have no say. ‘Vestal high school is corrupt and

o
unfair to its colored students. And we need help”
o “@WBNG12News then she reported me after a day for feeling threatened by me after |
" attempted to report her, and | was told | wasn’t going” :
o “@ WBNG12News suspended from school for calling my teacher a racist after being separated
with 4 other students because of our color,”
o “End racism within our schools, how are you supposed to teach the young minds while yours Is
~ stuck in such an evil way #vestalhighschool”
o “How can you allow racism to brew within your staff and discipline the one trying to shine
attention to the racism going on #truth will prevall”
© “f love being discriminated and prejudiced in the vestal high school system. Crazy how racism will
never fade away, we are stuck”
o .“Me trying to spread awareness to the racism | had to face Is nothing wrong. | would never hurt a

soul, | just wanted help. | love everyone”

 
Case 3:17-cv-00007-GTS-ML Document 101-26 Filed 05/31/19 Page 2 of 2

Vincent Spero
December 9, 20:16

Page 2
o “Weare all equal, because of the pigmentation of my skin means !’m, a danger to the school? You
are racist, face it you are a horrible being!”
o “Deforarmtion of character is a crime, because of my skin color you are gonna say !’m going to kill

people that’s outrageous, you are a racist”

* The School Resource Officer (SRO) received calls from the State Potice with concerns over the tweets and

snapchat video Vincent posted on social media.

*® The VHS Administration, School Resource Officer (SRO}, and the Counseling and Guidance Office spent
most of the day meeting with concerned students and taking cails from concerned parents,

«In dight of the current climate of concern the school administration cancelled a state required emergency

response lockdown drill scheduled for December 9, 2016.

These willful acts disrupted the normal operation of the school community.

During the period of suspension, Vincent }s not to attend school, enter the grounds of the district, or attend any
after-school activities, This includes athletic events or other school-related activities {home or away}, Vincent is
to return to instruction on Friday, December 16, 2016, and participate in a re-entry Interview with Mrs. Caddick at

7:45 AM in the Assistant Principals’ Office.
Please note: If school is not in session due to inclement weather or for any other emergency closing during said

period of suspension, the closed days do not count as suspension days. The full suspension period will need to be
served on days school is In session; therefore, an additional day for each missed day will be added to the {

suspension period.

Due to the serious nature of Vincent’s behavior, this matter will be referred to the Superintendent of Schools for
further action.

Sincerely,

Jabot k bor

Albert A. Penna
Interim Principal

pe: Mr, Ahearn
Dr. Lamash
Mrs, Caddick
Ms, Martino
Ms, Wallach
Ms. Findikyan

VS000689
